Citation Nr: 1208342	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-05 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral edema of the legs.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, friend of the Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran served in Army National Guard of South Carolina from March 1997 to February 2008.  She had active military service from August 1998 to November 1998, from February 2003 to June 2004, and from May 2005 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board remanded the issues of entitlement to service connection for a cervical spine condition, a bunion of the right first toe, a left knee condition, and a right knee condition in December 2009.  These claims were subsequently granted by the RO in rating decisions dated in February 2011 and May 2011.  As the Veteran did not appeal the ratings or effective dates assigned for these disabilities, this represents a complete grant of the Veteran's appeal in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Tinnitus

The Veteran's claim for entitlement to service connection for tinnitus was previously remanded by the Board in December 2009 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

In January 2010 the Veteran was accorded a compensation and pension (C&P) audio examination.  During the examination the Veteran reported that her tinnitus began while she was in Iraq and reported that her tinnitus is constant.  The examiner opined that it was less likely as not caused by or a result of military service.  In support of this opinion, the examiner stated that the Veteran's separation audiogram and her current audiogram show normal hearing for all frequencies and since hearing is normal then tinnitus may be associated with conditions other than hearing loss.  The examiner then recommended referral to another provider, which was not accomplished.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the January 2010 examination was inadequate, the Veteran should be accorded a VA C&P ear and/or other appropriate examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Bilateral edema and skin rash

The Veteran's claims for entitlement to service connection for bilateral edema of the legs and skin rash were previously remanded by the Board in December 2009 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

In particular, the December 2009 remand order instructed in pertinent part: 

In regard to her claims for service connection for . . . bilateral edema of the legs [and] skin rash . . . the examiner is requested to provide an opinion whether any disability diagnosed during the course of the examination is at least as likely as not, a probability of 50 percent or greater, related to the Veteran's service.  If a diagnosis / diagnoses cannot be provided for the knees, edema of the legs, the rash or the cervical spine, state whether there are signs and symptoms that represent an undiagnosed chronic illness due to muscle pain, joint pain, neurologic signs or symptoms, etc.  The report of examination should include the complete rationale for all opinions expressed.

VA medical records reveal that the Veteran complained of swelling in the ankles in December 2006.  A chest x-ray revealed an enlarged cardiac silhouette and the Veteran was then afforded an Echo consultation in January 2007 that revealed no significant valvular pathology.  VA medical records also reveal that she was diagnosed with tinea in the groin in November 2007.  

In February 2010 the Veteran was accorded a C&P examination.  The examiner determined that there were no clinical or objective findings evident for the diagnosis of lower extremity edema.  She noted previous documentation of edema and intermittent swelling of the bilateral legs.  The examiner also noted no clinical or objective findings evident for a diagnosis of a skin rash.  The examiner did not explain whether the previously diagnosed edema had resolved, nor was an opinion provided regarding the etiology of the edema.  Additionally, the examiner did not explain whether the Veteran's diagnosis of tinea in the groin was related to service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

Moreover, the VA examiner failed to follow the established protocol for undiagnosed illness in that she did not state whether the Veteran's reported symptoms represent an undiagnosed illness.  Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the February 2010 VA examiner did not address the Veteran's symptoms in relation to a chronic undiagnosed illness and did not address the Veteran's prior diagnosis of tinea in the groin, the examination was insufficient.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from December 28, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Associate with the record VA medical records dating from December 28, 2009.  If no further treatment records exist, the claims file should be documented accordingly.


2.  The RO/AMC should schedule the Veteran for a VA ear diseases and/or other appropriate examination with regard to her claim for service connection for tinnitus.  In that regard, a VA audiologist recommended in a January 2010 VA audiological examination report that the Veteran be referred to another provider as her tinnitus may be associated with conditions other than hearing loss.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that tinnitus is related to active military service.  In that regard, the examiner's attention is directed to the Veteran's credible reports of exposure to excessive noise while serving in Iraq.  The examiner must provide a complete rationale for the opinion.

3.  The RO/AMC should schedule the Veteran for a VA Gulf War examination to include a cardiology evaluation  regarding her claim for service connection for bilateral lower extremity edema.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  The examiner must indicate in the examination report that such a review occurred.  Any appropriate testing should be conducted.  

The examiner should provide any diagnoses relevant to the Veteran's complaints of swelling in the ankles and offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any disability manifested by edema began in or is related to her military service.  The examiner should also opine as to whether it is at least as likely as not that the tinea diagnosed in November 2007 and any other skin disorder diagnosed on examination is related to active service, including service in Iraq.  The report of examination should include the complete rationale for all opinions expressed.

The examiner should note the December 2006 VA medical records showing a recurring problem of swelling of the ankles, chest x-ray finding of an enlarged cardiac silhouette, and the resulting Echo consultation.  The examiner's attention is further directed to VA treatment records that reflect a November 2007 diagnosis of tinea in the groin.

If a diagnosis / diagnoses cannot be provided, state whether there are signs and symptoms that represent an undiagnosed chronic illness due to muscle pain, joint pain, neurologic signs or symptoms, etc.  The report of examination should include the complete rationale for all opinions expressed.

4.  After any further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1), which includes consideration of 38 C.F.R. § 3.317, and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


